Citation Nr: 1104877	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 6, 1974 to 
March 13, 1975.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the present case, the unfavorable rating decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
rating decision, the RO did not err in not providing such notice.  
Rather, the veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In a January 2008 pre-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded VA examinations 
in March 2008, April 2008, July 2009, and August 2009.  These 
examinations were adequate because each was performed by a 
medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  The resulting diagnoses 
and rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

VA shall pay to each veteran who served for 90 days, a portion of 
which was during a period of war, and who is permanently and 
totally disabled from non-service connected disability not the 
result of the Veteran's willful misconduct, pension benefits as 
prescribed by law.  38 U.S.C.A. § 1521(a). 

Here, it is undisputed that the Veteran served for more than 90 
days during a period of war.  Thus, he meets the service 
requirements of 38 U.S.C.A. § 1521.

In addition to the service requirements, in order to be entitled 
to non-service-connected pension, the Veteran must be permanently 
and totally disabled from non-service connected disability not 
due to the Veteran's own willful misconduct or vicious habits, or 
by reason of having attained the age of 65 years, or by reason of 
having become unemployable after age 65.  38 C.F.R. § 3.3(a)(iv).

For the purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  See 38 C.F.R. 
§ 4.17.  Those provisions require that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.

In determining whether the schedular requirements for total 
disability are met, the Board must first address the Veteran's 
psychiatric disability, which appears to account for his greatest 
component of disability.  Indeed, the RO conceded in the August 
2009 supplemental statement of the case that the Veteran's 
psychiatric symptoms left him unable to secure and follow gainful 
employment.  However, in this case, the principal diagnosis is 
alcohol induced psychotic disorder.  As discussed above, the 
finding of total disability cannot be a result of the Veteran's 
own willful misconduct or vicious habits.  

Thus, based on the opinions discussed above, the Board concludes 
that, aside from the alcohol induced psychotic disorder, which 
cannot be considered for purposes of whether there is total 
disability, and the personality disorder, which is not a 
disability for VA purposes, the Veteran's psychiatric 
symptomatology does not result in a percentage rating of 10 
percent or higher.  

Turning then to a determination as to whether the schedular 
criteria for total disability are met without consideration of 
psychiatric impairment, the Veteran has a single service-
connected disability (right 5th metacarpal fracture), rated at 10 
percdnt under 38 C.F.R. § 4.71a, Diagnostic Code 5224.  

Regarding nonservice-connected disabilities, the Veteran has been 
rated at 10 percent for a left shoulder disability, and 10 
percent for a right wrist disability.  These are combined with 
the 10 percent for the right 5th metacarpal under the Combined 
Ratings Table, see 38 C.F.R. § 4.25, and the resulting rating of 
27 is used in determing the bilateral factor under 38 C.F.R. 
§ 4.26 of 2.7.  The bilateral factor is then added to 27, and the 
result of 29.7 is converted to the nearest number divisible by 
10, which is 30.  

The 30 percent combined rating for the upper extremities is then 
combined with the 30 percent for dermatitis, and the 10 percent 
for sinus disability.  The resulting combined rating of 56 is 
converted to the nearest number divisible by 10, which is 60.  

Thus, the Veteran has a combined rating of 60, based on multiple 
disabilities, the highest rated of which is 30 percent.  This 
does not meet the schedular requirements for a total disability 
under 38 C.F.R. § 4.16.  




The most recent rating sheet indicates that the Veteran has a 
combined 40 percent rating for pension purposes, considering 
service-connected and nonservice-connected disabilities.  
However, several significant disabilities are not included in 
that rating, and are listed on the rating sheet without ratings 
assigned.  These include arthritis of the left hand, a low back 
disorder, a left knee disorder, as well as jaw and dental 
injuries.  Pertinent to the left knee disability, an August 2009 
VA examination reveals that this has resulted in a mild to 
moderate loss of function; and, the Veteran informed the RO in 
August 2009 that he was scheduled for a full knee replacement in 
October 2009.  

In addition, two VA examinations were conducted in July 2009 and 
August 2009.  The August 2009 examination pertained to physical 
disabilities.  However, the examiner was never asked to comment 
on whether the combined disabilities rendered the Veteran unable 
to ///.  Indeed, regarding the effect of each disability on 
employment, the examiner simply commented that the Veteran was 
unemployed.  While the July 2009 psychiatric examiner found the 
Veteran to be unable to ///, and concluded that this was due to 
an alcohol induced psychotic disorder, and the RO concluded that 
this amounted to willful misconduct, there has been no opinion as 
to the combined effect of disabilitilities that are not a result 
of willful misconduct.  






ORDER

A nonservice-connected pension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


